Exhibit 10.1

 

2005-1 Amendment

to

Old Kent Executive Thrift Plan

 

--------------------------------------------------------------------------------

 

W I T N E S S E T H :

 

WHEREAS, Fifth Third Financial Corporation, as successor to Old Kent Financial
Corporation, maintains the Old Kent Executive Thrift Plan;

 

WHEREAS, section 8.1 of the Old Kent Executive Thrift Plan reserves to the Fifth
Third Bank Pension, Profit Sharing and Medical Plan Committee (the “Committee”)
the power to amend the plan;

 

WHEREAS, the Committee would like to amend the plan and to provide for its
complete amendment and restatement into The Fifth Third Bancorp Nonqualified
Deferred Compensation Plan;

 

NOW, THEREFORE, pursuant to the reserved power of amendment contained in section
8.1 of the Old Kent Executive Thrift Plan, the Plan is hereby amended in the
following respects:

 

  1. Amendment and Restatement of Plan. Subject to the transition rules set
forth below, the Old Kent Executive Thrift Plan is hereby amended and restated
in its entirety effective January 1, 2005, as The Fifth Third Bancorp
Nonqualified Deferred Compensation Plan (as amended and restated effective as of
January 1, 2005).

 

As such, the plan document (and any future amendments) comprising The Fifth
Third Bancorp Nonqualified Deferred Compensation Plan shall be controlling with
respect to vested benefits attributable to the Old Kent Executive Thrift Plan;
provided, however, prior to such date in 2005 as determined by the
Administrator, the Old Kent Executive Thrift Plan may be administered based on
the provisions of the plan document and amendments comprising such plan, as they
existed prior to this amendment and restatement, to the extent consistent with
Internal Revenue Code section 409A. Otherwise such plan document and amendments
shall have no further force and effect.

 

The Old Kent Executive Thrift Plan shall constitute a “Predecessor Plan” as
defined in The Fifth Third Bancorp Nonqualified Deferred Compensation Plan. The
only amounts attributable to the Old Kent Executive Thrift Plan which shall be
reflected in a Participant’s Predecessor Plan Diversified Account are those
amounts that are vested. Amounts forfeited shall not be reflected in the
Predecessor Plan Diversified Account.

 

  2. Election to Terminate Participation. The Administrator, in its sole and
absolute discretion, may offer to any Participant the option to terminate
participation in the Old Kent Executive Thrift Plan and to receive in 2005 a
complete payout of his vested account. Any such election shall be administered
by the Administrator in compliance with Internal Revenue Service Notice 2005-1
and any other applicable legal authority. The amount and other aspects of the
payment shall be determined by the Administrator generally in accordance with
the Old Kent Executive Thrift Plan document and amendments, as they existed
prior to the amendment and restatement, but the Administrator shall have the
authority to vary from such documents, as it deems necessary or appropriate, to
complete the payout.

 

Specifically, but without limitation, the Administrator, in its discretion, may
condition the ability of a Participant to receive a complete payout of his
vested account in 2005, on the Participant consenting to Fifth Third Financial
Corporation’s amendment of the Old Kent Executive Benefit Trust and removal of
Wachovia Bank, N.A. as trustee.



--------------------------------------------------------------------------------

  3. Ongoing Payment Provisions.

 

  a. Participants Actively Employed or Not in Pay Status. This subsection shall
apply to a Participant who remains actively employed by an Employer (as defined
in The Fifth Third Bancorp Nonqualified Deferred Compensation Plan) as of a date
in 2005 determined by the Administrator, or who has terminated employment and
not yet received or commenced receiving payment of his vested account. Such a
Participant who does not elect a complete payout in 2005 of his Old Kent
Executive Thrift Plan vested account, shall be subject to the payment provisions
under The Fifth Third Bancorp Nonqualified Deferred Compensation Plan. Any prior
elections and payment provisions under the Old Kent Executive Thrift Plan shall
be of no further force and effect. As provided in The Fifth Third Bancorp
Nonqualified Deferred Compensation Plan, such a Participant may make a payment
election in 2005 for his entire Account under that Plan, including his
Predecessor Plan Diversified Account (attributable to his vested benefit from
the Old Kent Executive Thrift Plan).

 

  b. Participants in Pay Status in 2005. A Participant who has commenced
receiving installment payments in 2005 or earlier, and who does not elect a
complete payout in 2005 of his Old Kent Executive Thrift Plan account, shall
continue to be paid such benefit (Predecessor Plan Diversified Account) in
accordance with his controlling payment election or plan provision in effect
under the Old Kent Executive Thrift Plan, prior to its amendment and
restatement, subject to the following:

 

  (i) as provided in The Fifth Third Bancorp Nonqualified Deferred Compensation
Plan, the annual payment date shall be as of the first business day of August,
and payments may be made after such date for administrative convenience.

 

  (ii) except for the $10,000 cashout provision, such payment election shall be
subject to the terms and conditions of The Fifth Third Bancorp Nonqualified
Deferred Compensation Plan (including, without limitation, the $25,000 cashout
provision).

 

IN WITNESS WHEREOF, the Fifth Third Bank Pension, Profit Sharing and Medical
Plan Committee has caused this amendment to be adopted this 19th day of October,
2005.

 

The Fifth Third Bank Pension, Profit Sharing and Medical Plan Committee By:  

/S/ PAUL L. REYNOLDS

     

 

2